Name: 2013/593/EU: Decision of the European Parliament of 17Ã April 2013 on the closure of the accounts of the European Railway Agency for the financial year 2011
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance;  accounting
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/281 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on the closure of the accounts of the European Railway Agency for the financial year 2011 (2013/593/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Railway Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Railway Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European railway agency (Agency Regulation) (4), and in particular Article 39 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0103/2013), 1. Approves the closure of the accounts of the European Railway Agency for the financial year 2011; 2. Instructs its President to forward this Decision to the Executive Director of the European Railway Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 145. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 164, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72.